DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Acknowledgment is made that claims 1, 7, 8, 10 and 17 are amended.  Claim 14 is canceled.  Claims 1-13 and 15-29 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 10/08/2021 have been fully considered.
 
Claim Rejections under 35 U.S.C. 103
Claims 1, 2, 5, 10, 11, 13, 16-22, 25 and 27 are rejected under 35 U.S.C. 103 for being unpatented by Faulhaber, Jr. et al. (US 2019/0156247), hereinafter Faulhaber in view of Shi et al. (US 2020/0053155), hereinafter Shi.

Claim 1 has been amended with the following features:
receiving, at circuitry for a switch, a request to load a neural network to an inference resource located at the switch, the request including information to load the neural network to the inference resource located at the switch, the request also including a tenant identifier to identify a tenant of a network that includes the switch;
storing a copy of the information to a storage coupled with the switch; and loading the neural network to the inference resource located at the switch using the information included in the-request for the tenant to provide an artificial intelligence (AI) service to users requesting the AI service.” (Emphasis added)

Independent claims 10, 17 have been amended with similar features.

On page 11 of the Remarks, applicant argues the amendment includes elements of claim 7 that were indicated as including allowable subject matter.  Applicant asserts claim 1 is not obvious by Faulhaber in view of Shi.  Applicant indicates claims 10 and 17 include similar subject matter emphasized above for claim 1.  Applicant’s argument is persuasive for the same reason set forth above.  Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.

Dependent Claims 2-9, 11-13, 14-16 and 18-29 
Applicant argues these claims conditionally based on the argument presented to their parent claim(s). Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 10, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefani et al. (US 11,170,309 B1), hereinafter Stefani.

As for claim 1, Stefani teaches a method comprising:
receiving, at circuitry for a switch, a request to load a neural network to an inference resource (col. 6, lines 22-42 describe an inference routing system receives an inference (i.e. a user request (see col. 6, line 2)) from a user device via a network, the inference routing system identifies one or more virtual machine instances that correspond with the inference and routes the inference to the identified virtual machine instances.  The inference routing system (IRS) is construed as a switch because it is configured to route the user’s inference request to the virtual machines instances by utilizing routing components such as load balancers and network traffic routers; col. 2, lines 14-25 describe a service provider operates physical computing devices that host virtual machine instances that are configured to train and execute machine learning models in response to commands received from user devices), the request including information to load the neural network to the inference resource and to 
storing a copy of the information to a storage coupled with the switch (col. 7, lines 4-11 describe the router stores endpoint name-network address mappings in a cache); and
loading the neural network to the inference resource using the information included in the request (col. 7, lines 48-60 describe the network address of the virtual machine instance is mapped to its endpoint name, the router then transmits the inference to identified network address, and to the machine learning (ML) management container of the virtual machine instance associated with the network address).

As for claim 3, Stefani teaches the inference resource located at the switch comprising a neural processing unit, a tensor processing unit, a field programmable gate array, an application specific integrated circuit, a graphics processing unit or a central processing unit (col. 27, lines 45-47 describes a central processing unit).

As for claim 10, Stefani teaches an apparatus comprising:

circuitry at a device to execute or implement logic (Fig. 11, processing unit 904; col. 27, lines 54-58 describe a processing unit receives instructions, communicates to and from a memory and provides output information) (paragraphs [0139]-[0140] describe a processor executes instructions), the logic to:
receive, through the interface, a request to load a neural network to an inference resource (col. 6, lines 22-42 describe an inference routing system receives an inference (i.e. a user request (see col. 6, line 2)) from a user device via a network, the inference routing system identifies one or more virtual machine instances that correspond with the inference and routes the inference to the identified virtual machine instances.  The inference routing system (IRS) is construed as a switch because it is configured to route the user’s inference request to the virtual machines instances by utilizing routing components such as load balancers and network traffic routers; col. 2, lines 14-25 describe a service provider operates physical computing devices that host virtual machine instances that are configured to train and execute machine learning models in response to commands received from user devices), the request including information to load the neural network to the inference resource and to provide an artificial intelligence (AI) service to users requesting the AI service (col. 3, lines 54-66 describe users of user devices interact with the model hosting system to provide machine 
store a copy of the information to a storage to be coupled with the switch (col. 7, lines 4-11 describe the router stores endpoint name-network address mappings in a cache); and
load the neural network to the inference resource using the information included in the request (col. 7, lines 48-60 describe the network address of the virtual machine instance is mapped to its endpoint name, the router then transmits the inference to identified network address, and to the machine learning (ML) management container of the virtual machine instance associated with the network address).

As for claim 13, Stefani teaches the inference resource located at the switch comprising a neural processing unit, a tensor processing unit, a field programmable gate array, an application specific integrated circuit, a graphics processing unit or a central processing unit (col. 27, lines 45-47 describes a central processing unit).

As for claims 17, the claims list all the same elements of claim 10, but in a non-transitory computer readable medium comprising a plurality of instructions that in response to being executed by a system of a switch cause the system to perform a step .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.  Claims 2, 5, 11, 16, 18-22, 25 and 27 are rejected under 35 U.S.C. 103 for being unpatented by Stefani (US 11,170,309 B1) in view of Faulhaber, Jr. et al. (US 2019/0156247), hereinafter Faulhaber.


As for claim 2, Stefani teaches receiving an AI service request that includes a data payload (col. 6, lines 66 and col. 7, lines 1-2 describe the inference includes an endpoint name and a user identifier);
sending a generated result to a requestor of an AI service that is based on the inputted data payload (col. 8, lines 1-10 describe the execution result is transmitted to the user device whose user identifier is included in the inference).

inputting the data payload to the loaded neural network if the AI service request can be fulfilled using the loaded neural network.
However, it is well known in the art, to determine whether a service can fulfill a request, as evidenced by Faulhaber.
Faulhaber discloses
determining whether the AI service request can be fulfilled using the loaded neural network (paragraphs [0031]-[0032] describe the machine learning service includes a dynamic router which includes a model selector component selecting which one of the group of ML models to provide a request in order to cause a recipient model to generate an inference result);
inputting a data payload to the loaded neural network if the AI service request can be fulfilled using the loaded neural network (paragraph [0032] describes the model selector component, for a received request, selects which one or ones of the group of ML models to provide the request to, in order to cause the recipient model(s) to generate an inference result).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Faulhaber for selecting a machine learning module to serve an inference request.  The teachings of Faulhaber, when implemented in the Stefani system, will allow one of ordinary skill in the art to select the best machine learning model. One of ordinary skill in the art would be motivated to utilize the teachings of Faulhaber in the Stefani system in order to 


As for claim 5, Stefani teaches all the limitations set forth above except teaches an AI service comprising a vehicle-to-vehicle AI service, an augmented reality AI service, an autonomous driving AI service, a video analytics AI service or a language analysis AI service.
However, it is well known in the art, to offer a variety of AI service to a user, as evidenced by Faulhaber.
Faulhaber discloses
an AI service comprising a vehicle-to-vehicle AI service, an augmented reality AI service, an autonomous driving AI service, a video analytics AI service or a language analysis AI service (paragraph [0029] describes a model could be a language translation model that translates text/speech of one language into text/speech of another language).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Faulhaber for providing a machine learning module to serve an inference request.  The teachings of Faulhaber, when implemented in the Stefani system, will allow one of ordinary skill in the art to provide a particular machine learning service to users. One of ordinary skill in the art would be motivated to utilize the teachings of Faulhaber in the Stefani system in order to provide a ML model that meet a user’s need.


send a generated result to a requestor of an AI service that is based on the inputted data payload (col. 8, lines 1-10 describe the execution result is transmitted to the user device whose user identifier is included in the inference).
Stefani fails to teach determine whether an AI service request can be fulfilled using a loaded neural network;
cause the data payload to be inputted to the loaded neural network if the AI service request can be fulfilled using the loaded neural network.
However, it is well known in the art, to determine whether a service can fulfill a request, as evidenced by Faulhaber.
Faulhaber discloses
determine whether an AI service request can be fulfilled using a loaded neural network (paragraphs [0031]-[0032] describe the machine learning service includes a dynamic router which includes a model selector component selecting which one of the group of ML models to provide the request in order to cause a recipient model to generate an inference result);
cause the data payload to be inputted to the loaded neural network if an AI service request can be fulfilled using the loaded neural network (Faulhaber: paragraph [0032] describes the model selector component, for a received request, selects which one or ones of the group of ML models to provide the request to, in order to cause the recipient model(s) to generate an inference result); and


As for claim 16, Stefani teaches all the limitations set forth above except teaches an AI service comprising a vehicle-to-vehicle AI service, an augmented reality AI service, an autonomous driving AI service, a video analytics AI service or a language analysis AI service.
However, it is well known in the art, to offer a variety of AI service to a user, as evidenced by Faulhaber.
Faulhaber discloses
an AI service comprising a vehicle-to-vehicle AI service, an augmented reality AI service, an autonomous driving AI service, a video analytics AI service or a language analysis AI service (paragraph [0029] describes a model could be a language translation model that translates text/speech of one language into text/speech of another language).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Faulhaber for 

As for claim 20, Stefani teaches all the limitations set forth above except a neural network comprising a convoluted neural network, a deep neural network, a recurrent neural network, a convoluted neural network, a multi-task cascaded neural network, a text-to-speech neural network, a Gaussian mixture model neural network, an alternating least square neural network, a gate recurrent unit neural network, an automatic speaker verification neural network, a natural language processing neural network, a compressed sparse row neural network, an inception neural network, a bundle adjustment neural network or a simultaneous localization and mapping/extended Kalman filter neural network.
However, it is well known in the art, to implement a special neural network, as evidenced by Faulhaber.
Faulhaber discloses 
a neural network comprising a convoluted neural network, a deep neural network, a recurrent neural network, a convoluted neural network, a multi-task cascaded neural network, a text-to-speech neural network (paragraph [0029] describes the ML model is a text to speech model), a Gaussian mixture model neural network, an alternating least square neural network, a gate recurrent unit neural network, 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Faulhaber for providing a machine learning module to serve an inference request.  The teachings of Faulhaber, when implemented in the Stefani system, will allow one of ordinary skill in the art to provide a particular machine learning service to users. One of ordinary skill in the art would be motivated to utilize the teachings of Faulhaber in the Stefani system in order to provide a ML model that meet a user’s need.

As for claim 22, Stefani teaches
receiving an AI service request that includes a data payload (col. 6, lines 66 and col. 7, lines 1-2 describe the inference includes an endpoint name and a user identifier);
wherein a neural network is loaded to an inference resource located at a switch (col. 3, lines 43-47 describe an operating system in which machine learning model inferences are routed between user devices and virtual machine instances via a network).
Stefani fails to teach
determining whether an AI service request can be fulfilled using a neural network; and

However, it is well known in the art, to direct a request to a service that can provide the service, as evidenced by Faulhaber.
Faulhaber discloses
determining whether an AI service request can be fulfilled using a neural network (paragraphs [0031]-[0032] describe the machine learning service includes a dynamic router which includes a model selector component selecting which one of the group of ML models to provide the request in order to cause a recipient model to generate an inference result); and
forwarding the AI service request that includes a data payload to a second inference resource located separate from a switch if the AI service request cannot be fulfilled using a neural network (paragraph [0032] describes a request is received and a ML model is selected to fulfill the request; paragraphs [0036]-[0037] describe new ML models which is determined to perform better than old models, are selected to replace the old ones).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Faulhaber for selecting a machine learning module to serve an inference request.  The teachings of Faulhaber, when implemented in the Stefani system, will allow one of ordinary skill in the art to select the best machine learning model. One of ordinary skill in the art would be motivated to utilize the teachings of Faulhaber in the Stefani system in order to 


As for claim 25, Stefani teaches
receive an AI service request that includes a data payload (col. 6, lines 66 and col. 7, lines 1-2 describe the inference includes an endpoint name and a user identifier);
wherein a neural network is loaded to an inference resource located at a switch (col. 3, lines 43-47 describe an operating system in which machine learning model inferences are routed between user devices and virtual machine instances via a network).
Stefani fails to teach
determine whether an AI service request can be fulfilled using a neural network;
and
forward the AI service request that includes a data payload to a second inference resource located separate from a switch if the AI service request cannot be fulfilled using the neural network
However, it is well known in the art, to determine whether a service can fulfill a request, as evidenced by Faulhaber.
Faulhaber discloses
determine whether a AI service request can be fulfilled using a neural network (paragraphs [0031]-[0032] describe the machine learning service includes a dynamic router which includes a model selector component selecting which one of the group of 
forward the AI service request that includes a data payload to a second inference resource located separate from a switch if the AI service request cannot be fulfilled using the neural network (paragraph [0032] describes a request is received and a ML model is selected to fulfill the request; paragraphs [0036]-[0037] describe new ML models which is determined to perform better than old models, are selected to replace the old ones).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Faulhaber for selecting a machine learning module to serve an inference request.  The teachings of Faulhaber, when implemented in the Stefani system, will allow one of ordinary skill in the art to select the best machine learning model. One of ordinary skill in the art would be motivated to utilize the teachings of Faulhaber in the Stefani system in order to provide a ML model that adapts to changes or configurations which can provide accuracy results to a user request for inference.

As for claims 18, 19, 21 and 27, these claims list all the same elements of claims 11, 13, 16 and 25, respectively, but in a non-transitory computer readable medium comprising a plurality of instructions that in response to being executed by a system of a switch cause the system to perform a step to carry out the step of rather than system form (Stefani: col. 27, lines 61 describes non-transitory memory that provides instructions for use by the processing unit).  Therefore, the supporting rationale of the 


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stefani (US 11,170,309 B1) in view of Faulhaber (US 2019/0156247) further in view of Haemel (US 2020/0027210).

As for claim 4, the combined system of Stefani and Faulhaber teaches all the limitations set forth above except a neural network comprising a convoluted neural network, a deep neural network, a recurrent neural network, a convoluted neural network, a multi-task cascaded neural network, a text-to-speech neural network, a Gaussian mixture model neural network, an alternating least square neural network, a gate recurrent unit neural network, an automatic speaker verification neural network, a natural language processing neural network, a compressed sparse row neural network, an inception neural network, a bundle adjustment neural network or a simultaneous localization and mapping/extended Kalman filter neural network.
However, it is well known in the art, to include convolutional neural networks in a system, as evidenced by Haemel.
Haemel discloses a neural network comprising a convoluted neural network (paragraph [0024] describes convolutional neural networks), a deep neural network, a recurrent neural network, a convoluted neural network, a multi-task cascaded neural network, a text-to-speech neural network, a Gaussian mixture model neural network, an alternating least square neural network, a gate recurrent unit neural network, an automatic speaker verification neural network, a natural language processing neural 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Haemel for having convolutional neural networks in a service.  The teachings of Haemel, when implemented in the Stefani and Faulhaber system, will allow one of ordinary skill in the art to allow deployment of inference models. One of ordinary skill in the art would be motivated to utilize the teachings of Haemel in the Stefani and Faulhaber system in order to train, deploy and integrate machine learning models within a production environment for providing informative and actionable information to users (Haemel: Abstract).

As for claim 15, the combined system of Stefani and Faulhaber teaches all the limitations set forth above except a neural network comprising a convoluted neural network, a deep neural network, a recurrent neural network, a convoluted neural network, a multi-task cascaded neural network, a text-to-speech neural network, a Gaussian mixture model neural network, an alternating least square neural network, a gate recurrent unit neural network, an automatic speaker verification neural network, a natural language processing neural network, a compressed sparse row neural network, an inception neural network, a bundle adjustment neural network or a simultaneous localization and mapping/extended Kalman filter neural network.

Haemel discloses a neural network comprising a convoluted neural network (paragraph [0024] describes convolutional neural networks), a deep neural network, a recurrent neural network, a convoluted neural network, a multi-task cascaded neural network, a text-to-speech neural network, a Gaussian mixture model neural network, an alternating least square neural network, a gate recurrent unit neural network, an automatic speaker verification neural network, a natural language processing neural network, a compressed sparse row neural network, an inception neural network, a bundle adjustment neural network or a simultaneous localization and mapping/extended Kalman filter neural network.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Haemel for having convolutional neural networks in a service.  The teachings of Haemel, when implemented in the Stefani and Faulhaber system, will allow one of ordinary skill in the art to allow deployment of inference models. One of ordinary skill in the art would be motivated to utilize the teachings of Haemel in the Stefani and Faulhaber system in order to train, deploy and integrate machine learning models within a production environment for providing informative and actionable information to users (Haemel: Abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stefani (US 11,170,309 B1) in view of Faulhaber (US 2019/0156247) further in view of Mandava et al. (US 2015/0254090), hereinafter Mandava.

As for claim 6, the combined system of Stefani and Faulhaber teaches
wherein resources are neural network that is loaded to an inference resource at a switch (Stefani: col. 3, lines 43-47 describe an operating system in which machine learning model inferences are routed between user devices and virtual machine instances via a network);
wherein the neural network is loaded to the inference resource at the switch (Stefani: col. 3, lines 43-47 describe an operating system in which machine learning model inferences are routed between user devices and virtual machine instances via a network).
The combined system of Stefani and Faulhaber fails to teach receiving an indication that resources have been loaded;
sending an indication to a requestor of a request to load the resources is complete.
However, it is well known in the art, to inform a user of resources provisioning status, as evidenced by Mandava.
Mandava discloses
receiving an indication that resources have been loaded  (paragraph [0041] describes a reservation system is notified that resources are provisioned); and

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Mandava for informing a user a status of a resource provisioning.  The teachings of Mandava, when implemented in the Stefani and Faulhaber system, will allow one of ordinary skill in the art to utilize the resources that are provisioned. One of ordinary skill in the art would be motivated to utilize the teachings of Mandava in the Stefani and Faulhaber system in order to inform a user the status and completion of a provisioning process.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stefani (US 11,170, 309 B1) in view of Faulhaber (US 2019/0156247) further in view of Young et al. (US 2017/0034643), hereinafter Young.

As for claim 7, the combined system of Stefani and Faulhaber teaches 
the request to load the neural network to the inference resource located at the switch based on a condition at the network operator for a network for a network that includes the switch (Stefani: col. 10, lines 46-67 describe when the router receives an inference, the router retrieves a mapping associated with the endpoint name includes in the inference, using the mapping the router can identify machine learning model variants and selects one of the ML model variants based on the network traffic weight; 
the request to load the neural network to the inference resource located at the switch also including performance requirements to provide results to the users requesting the AI service (Stefani: col. 12, lines 34-45 describe the user device provide arbitrary metrics that determine whether to auto scale the virtual machine instances).
The combined system of Stefani and Faulhaber fails to teach wherein a condition is a service level agreement (SLA) between a network operator and a tenant.
However, it is well known in the art, to define a condition as a service level agreement, as evidenced by Young.
Young discloses wherein a condition is a service level agreement (SLA) between a network operator and a tenant (paragraphs [0020]-[0022] describe a service request includes an identifier of a service/application being request and user parameters (i.e. radio frequency, a radio quality, a resolution, a user SLA etc.), the request is forwarded to a core computing device which then requests the application from the application provider computing device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Young for including a condition in a request.  The teachings of Young, when implemented in the Stefani and Faulhaber system, will allow one of ordinary skill in the art to satisfy a client request. One of ordinary skill in the art would be motivated to utilize the teachings of Young in the Stefani and Faulhaber system in order to fulfill a request.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stefani (US 11,170, 309 B1) and Faulhaber (US 2019/0156247) in view of Young (US 2017/0034643) further in view of Propopenko et al. (US 2015/0103754), hereinafter Propopenko.

As for claim 8, the combined system of Stefani, Faulhaber and Young teaches the request to load the neural network to the inference resource located at the switch also including a metric to the tenant to load the neural network to the inference resource located at the switch (Stefani: col. 12, lines 37-39 describe the user device provides arbitrary metrics).
The combined system of Stefani, Faulhaber and Young fails to teach wherein a metric includes a billing cost.
However, it is well known in the art, to include a billing information in a request, as evidenced by Propopenko.
Propopenko discloses wherein a metric includes a billing cost (paragraph [0047] describes billing information pertaining to content or resources consumed is included in a request).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Propopenko for including a billing information in a request.  The teachings of Propopenko, when implemented in the Stefani, Faulhaber and Young system, will allow one of ordinary skill in the art to determine the level of service that a client is authorized to receive. One of ordinary skill in the art would be motivated to utilize the teachings of Propopenko in the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stefani (US 11,170,309 B1) in view of Pekkala et al. (US 2002/0172195), hereinafter Pekkala.

As for claim 12, Stefani teaches all the limitations set forth above except an interface to be coupled with a link includes a plurality of data pipes coupled with a shared packet buffer, the plurality of data pipes to separately include receive and transmit media access controllers.
However, it is well known in the art, to implement a device that facilitate traffic, as evidenced by Pekkala.
Pekkala discloses an interface to be coupled with a link includes a plurality of data pipes coupled with a shared packet buffer (Fig. 3; paragraphs [0061]-[0063] and [0073] describe a hybrid channel switch comprises multiple media access controllers (MAC), and other components to form data interfaces, the MAC interfaces receives packets on an IB link, performs buffering, flow control among other operations, the switch utilizes a shared buffer memory to support traffic flows from the MACs), the plurality of data pipes to separately include receive and transmit media access controllers (0073] describe the transaction switch includes a shared buffer memory which receives and transmits 32-bit reads and writes by media access controllers (MACs)).
.

Claims 23, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stefani (US 11,170, 309 B1) in view of Faulhaber (US 2019/0156247) further in view of Genty et al. (US 2019/0377946), hereinafter Genty.

As for claim 23, the combined system of Stefani and Faulhaber teaches wherein the switch is a device (Stefani: Fig. 1, network traffic router 124; col. 6, lines 31-35 describes the network traffic router).
The combined system of Faulhaber and Shi fails to teach wherein a device comprising an edge network device.
However, it is well known in the art, to implement an edge device in a network environment, as evidenced by Genty.
Genty discloses wherein a device comprising an edge network device (paragraph [0046] describes an edge device where artificial intelligent decision model is deployed).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Genty for implementing edge devices in a network system.  The teachings of Genty, when 

As for claim 26, the combined system of Stefani and Faulhaber teaches wherein the switch is a device (Stefani: Fig. 1, network traffic router 124; col. 6, lines 31-35 describes the network traffic router).
The combined system of Stefani and Faulhaber fails to teach wherein a device comprising an edge network device.
However, it is well known in the art, to implement an edge device in a network environment, as evidenced by Genty.
Genty discloses wherein a device comprising an edge network device (paragraph [0046] describes an edge device where artificial intelligent decision model is deployed).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Genty for implementing edge devices in a network system.  The teachings of Genty, when implemented in the Stefani and Faulhaber system, will allow one of ordinary skill in the art to perform localized inferences. One of ordinary skill in the art would be motivated to utilize the teachings of Genty in the Stefani and Faulhaber system in order to receive data from a local data warehouse or sensors and handle processing of the data via local 

As for claim 28, the claim lists all the same elements of claim 23, but in a non-transitory computer readable medium comprising a plurality of instructions that in response to being executed by a system of a switch cause the system to perform a step to carry out the step of rather than system form (Stefani: col. 27, lines 61 describes non-transitory memory that provides instructions for use by the processing unit).  Therefore, the supporting rationale of the rejection to claim 23 applies equally as well to claim 28.

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Stefani (US 11,170,309 B1) in view of Faulhaber (US 2019/0156247) and Genty et al. (US 2019/0377946) further in view of Pekkala (US 2002/0172195).

As for claim 24, the combined system of Stefani, Faulhaber and Genty teaches the edge network switch to be coupled with a link to receive the request to load the neural network to the inference resource located at the switch (Stefani: col. 3, lines 54-58 describe the user device interacts with the model hosting system to provide machine learning model inferences and the model hosting system uses the inferences to execute machine learning models and generates the results; Genty: paragraph [0046] describes an edge device where artificial intelligent decision model is deployed).
The combined system of Stefani, Faulhaber and Genty fails to teach a switch including an interface, the interface including a plurality of data pipes coupled with a 
However, it is well known in the art, to perform data flow operations that include data storage input/output operations, as evidenced by Pekkala.
Pekkala discloses a switch including an interface, the interface including a plurality of data pipes coupled with a shared packet buffer (Fig. 3; paragraphs [0061]-[0062] and [0073] describe a hybrid channel switch comprises multiple media access controllers (MAC), and other components to form data interfaces, the MC interfaces perform buffering, flow control among other operations, the switch utilizes a shared buffer memory to support traffic flows from the MACs), the plurality of data pipes to separately include receive and transmit media access controllers (paragraph [0073] describe the transaction switch includes a shared buffer memory which receives and transmits 32-bit reads and writes by media access controllers (MACs)).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Pekkala for implementing a transaction switch.  The teachings of Pekkala, when implemented in the Stefani, Faulhaber and Genty system, will allow one of ordinary skill in the art to facilitate network traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Pekkala in the Stefani, Faulhaber and Genty system in order to promote a more efficient use of buffer memory by utilizing a buffer memory in a shared manner (Pekkala: paragraph [0074]).

.

Allowable Subject Matter

Claim 9 recites the limitations “the method of claim 7, further comprising:
receiving a de-registration request from the network operator based on termination of the SLA between the network operator and the tenant; and
removing the loaded neural network from the inference resource located at the switch responsive to receiving the de-registration request.”

Chen et al. (US 10, 990, 850 B1) teach a user via a user device transmits a request to a model training system to stop the machine learning model training process. The model training system can then instruct the virtual machine instance to delete the ML training container or to delete any model data stored in the training model data store (see col. 17, lines 66 and col. 18, lines 1-5). Chen fails to teach all of the limitations recited in claim 9.

9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roberts et al. (US 2019/0102698) teach methods for configuring communication decision trees based on connected positionable elements on canvas
Whaley et al. (US 2018/0255023) teach privacy-preserving system for machine-learning training data
Lee et al. (US 2015/0379429) teach system for providing interactive interfaces for machine learning model evaluation

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/L.T.N/Examiner, Art Unit 2459                                                                                                                                                                                                        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459